STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

GLYNNE          M.    JONES,         III,    ET    AL                                   NO.        2021    CW    1611

VERSUS


GARY     L.      FOGG                                                                   FEBRUARY          14,    2022




In   Re:              Gary      L.     Fogg,         applying         for supervisory                   writs,     22nd
                      Judicial         District          Court,       Parish of  St.                Tammany,        No.
                      2021- 11676.




BEFORE:               MCCLENDON,            WELCH,      AND    THERIOT,      JJ.


         WRIT          GRANTED         WITH        ORDER.       In    light        of    defendant/ relator,
Gary       L.        Fogg' s,        June    10,     2021      Appellate          Pauper      Order,        of    which

he complied by paying the initial filing fee,              court                         the       district
erred in ordering Fogg pay costs associated with the preparation
of   a
                hearing         transcript              from    August       3,     2021.          As     such,     the
district              court     is     ordered          to     have    the    August          3,    2021        hearing
transcript              produced by            the      court       reporter       and    then      forwarded           to
relator.



                                                              JEW
                                                             MFtT


         McClendon,             J.,     concurs.




COURT      OF APPEAL,            FIRST        CIRCUIT




     DEPUTY            CL ' RK OF       COURT
                 FOR    THE     COURT